Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 3/4/2022 and is a response to said Amendment.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 discloses “the first start time” on Line 4.  Did the applicant mean to disclose “the start time”? Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 discloses “the players” in line 15. Did the applicant mean to disclose “the plurality of players”?



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a jackpot race that includes a first timer for timing a time interval, the time interval having a start and an end time in which the first timer sets the start and latest end times of a race phase and a second timer initiates an accumulation phase during which a jackpot prize pot is accumulated and there is a random timer that randomly triggers an end to the race phase and the accumulation phase where there is a pay-out phase determining a manner of pay-out by assigning positions to the players at the end of the race phase.
	The limitations with regard to Claim 1 “i. a first timer timing an interval, the interval having a start time and an end time, the first timer determining the first start time and the end time in response to a first input, the first timer setting the start time and a latest end time of a race phase; ii. a second timer receiving a second input and initiating an accumulation phase during which a jackpot prize pot is accumulated, the accumulation phase starting at the same time as or after the start time of the race phase; iii. a random timer timing an end to an accumulation race phase at or after the first timer at the start of the race phase and the random timer randomly triggering an 

	In this case, the limitations listed above are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas. Further explanations down below in the response to arguments.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of a jackpot race that includes a first timer for timing a time interval, the time interval having a start and an end time in which the first timer sets the start and latest end times of a race phase and a second timer initiates an accumulation phase during which a jackpot prize pot is accumulated and there is a random timer that randomly triggers an end to the race phase and the accumulation phase where there is a pay-out phase determining a manner of pay-out by assigning positions to the players at the end of the race phase on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).

	Claims 2-9, 11-15 do not remedy the deficiencies of claim 1 and 10, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	Note: The Examiner would like to point out that with regard to the amendments to the claim language, the newly added element of “at least one display” is viewed as failing to limit the claimed invention to specialize components that would direct the invention towards a practical application or as a technological improvement. For example, in the Office Action filed on 12/21/2021, it was pointed out that “a gaming system” was viewed as a generic computer component. In this case, addition of “a least one display” in the amendment is still considered a generic computer component.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “an end to the accumulation race phase” in line 11 and discloses “an end of the accumulation phase” lines 13-14 is ambiguous.  The term “accumulation race phase” creates confusion because
Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. Applicant states:
“Applicant submits that the claims have been amended to better define the structure which affirmatively operates as a jackpot race component of a gaming system. This complex electromechanical system, as defined in claims 1-9, includes a first timer, a second timer, a random timer, displays and the system itself to interact in an elaborate way to add play value to a gaming system. This not a mere device embodying a mental process, but an improvement on gaming systems by adding play value to provide a system in which players not only play against themselves, but the clock; a clock which is always changing. As a result excitement and paly value to each user is enhanced. The timers and displays as claimed act together, interacting in a new and non obvious, sometimes non intuitive way, to add this play value. Something which cannot be done manually.”
st place, and the second highest credits as 2nd place, and so on. All in all, the Examiner believes that the timers and the other components disclosed does not direct the claimed invention beyond that of an abstract idea (ie: mental processes) carried out using a general purpose computer.

“Claims 10- 15 define a method for operating the patentable system of claim 1 and are also allowable for the reasons discussed below. 
Even if considered generic devices, the manner in which they operate is in accordance with specific rules controlling how the timers interact and reveal themselves to the users of the system. These new rules for operating the timers and displays amongst each other is what creates the enhanced play value. 
Applicants note that the Federal Circuit has held that a system, such as the one claimed herein, can be patentable subject matter when it is the incorporation of the claimed rules, not use of the computer that improves the existing technological process. Alice and its progeny do not prevent the patenting of the utilization of even generic computer devices in a novel non obvious way to improve the art. It is the claimed inputs and timings when used by a computer, that enables even generic timers and control devices to act in accordance with inventive rules to operate in a novel and nonobvious manner to improve the art. It is use of these rules which improves the operation of the system. Relying on McRO. Inc. v. Bandai Namco Games America.”
	The Examiner disagrees. With regard to McRO, Inc. V. Bandai Namco Games America Inc., the Court criticized the District Court's conclusion that the claims were drawn to the abstract idea of automated rules-based use of morph targets and delta sets for lip-synchronized three-dimensional animation as oversimplifying and failing to account for the specific requirements of the claims, and stating that there is an improvement in allowing computer to produce accurate and realistic lip synchronization and facial expression in animated characters that previous could not only be produced by human animators where it was stated that "processes that automate tasks that humans are capable of performing are patent eligible if properly claimed". In this case, a question that must be asked is if there is a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract .
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715